Citation Nr: 1243873	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  12-09 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss, including as secondary to service-connected otitis externa.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from February 1963 to January 1966.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This claim, until now, has been considered entirely on the notion that the Veteran's bilateral hearing loss was directly incurred during his military service, so is directly due to his service.  However, in a statement from him dated in March 2012, he alternatively maintained that his bilateral hearing loss, instead, may be related to his service-connected otitis externa, so is secondarily related to his military service by way of this already service-connected disability.

In Robinson v. Mansfield, 21 Vet. App. 545 (2008), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that "[t]he proposition that separate theories in support of a claim for benefits for a particular disability equate to separate claims for benefits for that disability is no longer the law."  Id., at 551, citing Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005).  Similarly, in Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006), the Court held that, "although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim."

When deciding a claim for service connection, the Board must consider all potential bases of entitlement - so direct, presumptive and secondary.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  See Robinson, 21 Vet. App. at 552 (noting that the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Buckley v. West, 12 Vet. App. 76, 83 (1998) (noting that where the RO and the Board have failed to address an argument reasonably raised by a claimant in support of a claim over which the Court has jurisdiction by virtue of a notice of disagreement (NOD) satisfying Veterans Judicial Review Act (VJRA) § 402, the Court will remand the claim with directions that the Board address the particular argument(s) in support thereof).  This includes the duty to address arguments a Veteran has specifically made as it relates to the adequacy of any given VA examination. 

Thus, since the Veteran is alleging entitlement to service connection for his bilateral hearing loss on both direct and secondary bases, the Board is considering his claim on both theories.

In November 2012, as support for his claim, he testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  Also during the hearing, the Veteran submitted copies of his service treatment records (STRs) and a copy of a prior, July 1966, rating decision.  This evidence was already in his claims file, however, and previously considered, so it was unnecessary that he waive his right to have the RO initially consider this evidence as the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304 (2012).

The Board advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Since, however, the claim requires further development before being decided on appeal, the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

Part of the basis of the Veteran's claim is that his bilateral (left and right ear) hearing loss is due to repeated exposure to excessively loud noise during his military service and consequent injury (acoustic trauma).  He claims that, because of his Military Occupational Specialty (MOS) as a traffic analyst, working with, though not interpreting, Morse Code, he was routinely exposed to the loud noises from the heavy machinery that was part of the teletype and Morse Code.  He adds, there also was noise from speakers and the typewriter.  He alleges he was seen in the dispensary on January 30, 1964 and February 3, 1965, for persistent hearing loss, and that this is documented in his STRs.  He also claims to have continually experienced this hearing loss during the many years since.  In the alternative, he alleges his hearing loss is secondary to his already service-connected otitis externa, meaning caused or aggravated by this service-connected disability.

His DD Form 214, Armed Forces of the United States Report of Transfer or Discharge, shows he served in the United States Army from February 1963 to January 1966.  The DD Form 214 confirms that his MOS was traffic analyst.

He is competent to describe what happened during his military service because this is his firsthand knowledge of a factual matter.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board eventually will have to determine whether his lay testimony concerning the events alleged also is credible to in turn ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).


In the meantime, however, in light of his statements regarding exposure to noise during his service, and given that his MOS was traffic analyst, the Board finds that his statements regarding his noise exposure are credible since consistent with the circumstances, conditions, and hardships of his service.  See 38 U.S.C.A. § 1154(a).  As held in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.

The Veteran's STRs also confirm that, in January 1964, he was treated for complaints that he was "hard of hearing."  The diagnosis was otitis media.  In February 1965, it was noted that his hearing difficulty persisted.  His external ear canals were injected.  In June 1965, his ears were blocked by cerumen (ear wax).  In November 1965, he had a separation examination.  His ears were clinically evaluated as "abnormal", and it was indicated they were blocked with cerumen.  Audiometric testing showed puretone thresholds (converted from American Standards Association (ASA) to International Standards Organization (ISO)) of 15, 10, 0 and 0 decibels in the right ear, and 15, 10, 0 and 0 decibels in the left ear at 500, 1,000, 2,000, and 4,000 Hertz (Hz), respectively.  (ASA values have been converted to ISO standards to facilitate data comparison.)

Thus, there was evidence of hearing loss during his service, but not at the time of his discharge, so it is unclear whether that hearing loss was merely temporary or, instead, chronic (permanent) and whether it was merely the result of the ear wax or instead the otitis.  The threshold for normal hearing is from 0 to 20 decibels, only then if there are higher threshold levels is there indication of some degree of hearing loss.  See Hensley  v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).


In July 2011, so in the many years since, the Veteran has had a VA audiological evaluation.  The examiner confirmed the Veteran now has sufficient hearing loss to be considered a ratable disability according to the threshold minimum requirements of 38 C.F.R. § 3.385.  This VA regulation mandates that impaired hearing must be at a certain level of severity to be considered an actual ratable disability.  According to this VA regulation, hearing loss only will be considered a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Resolution of this appeal therefore turns, instead, on whether this current hearing loss disability is related or attributable to the Veteran's military service or dates back to his service, as he is alleging.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Regarding this determinative issue of causation, however, the July 2011 VA compensation examiner concluded it was less likely than not the Veteran's bilateral hearing loss disability was caused by or a result of his military service.  In discussing the underlying rationale for this unfavorable opinion, this examiner indicated that a review of the Veteran's entrance and exit audiograms showed no hearing loss and no significant decrease in hearing levels since service entrance.  This examiner added, there was no evidence of acoustic trauma in the STRs, reiterating that the Veteran had normal hearing entering and exiting service.

But in finding that the Veteran's STRs showed no hearing loss during his service, this examiner did not address the fact that these records indicate the Veteran complained during his service, in January 1964, of being "hard of hearing", and that his hearing loss continued to persist even as of the following year, in February 1965, though, as mentioned, not subsequently during his separation examination.

In addition, the VA examiner stated there was no acoustic trauma during service, while the Board finds that the Veteran did have noise exposure in service.  Moreover, part of the rationale for this VA examiner's unfavorable opinion was that the Veteran's hearing was normal at the time of his discharge from service.  But the Court has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal audiometric testing limits at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Rather, a Veteran need only presently meet the requirements of this VA regulation or, at the very least, have at some point since the filing of his claim, which, as mentioned, this Veteran does.  He therefore then only needs to have evidence linking his current hearing loss disability to his military service, as opposed to other unrelated causes or factors.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion, as here, based on an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  So this VA compensation examiner needs to be given opportunity to provide a supplemental opinion on this determinative issue of causation, this time, however, basing his opinion on the correct facts as confirmed in the record on appeal.

Because not until recently raised in March 2012, so since that examination, this VA examiner also has not had opportunity to address the alternatively alleged theory of entitlement to service connection for the bilateral hearing loss as secondary to the service-connected otitis externa.  Nor has the Veteran been provided notice of the type of evidence and information needed to substantiate his claim on this alternative theory.  See 38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.310 (2012).  Hence, this, too, must be done before the Board adjudicates this claim.

Accordingly, this claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Inform the Veteran of the information and evidence not of record that is necessary to substantiate his claim on the alternatively alleged premise that his bilateral hearing loss disability is secondary to his already 
service-connected otitis externa, that is, caused or aggravated by this service-connected disability.  Also advise him of the evidence and information VA will obtain for him versus that he must obtain himself.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.

2.  After giving him opportunity to identify and/or submit additional evidence in response to this additional notice, return the claims file to the VA compensation examiner that evaluated the Veteran in July 2011 and have him submit supplemental comment (an addendum opinion) concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's current hearing loss disability is related or attributable to his military service or dates back to his service, including the result of the type of noise exposure he claims to have experienced while in service.

In making this determination, however, the VA examiner must consider that, contrary to what he previously concluded in July 2011, there are indeed indications in the Veteran's STRs that he complained in January 1964 of being "hard of hearing" and that his hearing loss continued to persist even as of February 1965, although not subsequently noted on the audiogram he had during his separation examination.

Moreover, this examiner also needs to comment on the likelihood (very likely, as likely as not, or unlikely) the Veteran's current bilateral hearing loss disability alternatively was caused OR aggravated by his already service-connected otitis externa since he has alleged this other basis of entitlement since the July 2011 VA compensation examination.

It is essential, then, that this VA examiner consider both theories being alleged (direct and secondary service connection), and that he base his opinion, unlike the one in July 2011, on the correct facts.

If it is determined the Veteran's bilateral hearing loss, even if not caused by, was aggravated by his 
service-connected otitis externa, the examiner is requested to provide an opinion on the approximate baseline level of severity of the bilateral hearing loss (e.g., slight, moderate) before the aggravation.

Two opinions are required for secondary service connection claims:

1.  Is the claimed disorder "caused by" or "due to" the service-connected disability? AND

2.  Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connection condition (regulatory change effective from September 2006).

An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  See Allen, 7 Vet. App. at 448; 38 C.F.R. § 3.310(b).

The examiner is also advised that the term "as likely as not" does not mean merely within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion such as causation or aggravation is so evenly divided that it is as medically sound to find in favor of that conclusion as to find against it.  "Very likely" and "as likely as not" support the contended causal relationship or a finding of aggravation, whereas "unlikely" obviously does not and weighs against the claim.

The examiner is also advised that aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus a mere temporary or intermittent flare-up of symptoms.

It therefore is imperative the examiner discuss the underlying medical rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If, for whatever reason, it is not possible to have this same examiner provide this further comment (supplemental or addendum opinion), then obtain this necessary comment from someone else who is qualified to make these determinations.  In this eventuality, however, the Veteran may need to be reexamined, but this is left to the designee's discretion as to whether another examination is needed or, instead, the necessary responses can be provided merely by reviewing the claims file.

3.  Ensure the examiner, whoever designated, responds to the questions posed, both as concerning direct (and presumptive) service connection and the now alleged secondary service connection.  If not, take corrective action.  38 C.F.R. § 4.2.

4.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R.§ 20.1100(b) (2012).



